Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-16, and 30-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 26 of U.S. Patent No. 10,927,251 in view of Albers (WO 2017165959). Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious modification in view of Albers.
Claim of 10,927,251 recites the instant claim 1 but for the particle limitation.
Albers, working in the field of lignin composites, teaches the use multiple type of fillers to adjust the mechanical properties (improve them) of the final composite materials made thereof. (¶[0035])  Carbon fibers, carbon black and in a specific embodiment natural wood fibers (cellulosic) are taught for this purpose in ¶[0035].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to practice the invention of 10,927,251 Claim 1 by adding carbon fibers, carbon particles or natural wood fibers because Albers teaches the use of such materials can improve the 
While Albers does not address the specifically recited toughness and mechanical strength properties, Applicant claims these particles do perform this function (See instant claims 30, 32 for instance)
The above modified Claim 1 of 10,927,251 reads over the particles for conferring toughness and mechanical strength.
Further it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Claims 2-14 of 10,927,251 using the above modified lignin composition because these claims are recited as variants of Claim 1 of 10,927,251.  Therefore, the above modified composition reads over instant Claims 4-16 in an apparent manner.
As above, the natural wood (celloluse) fibers reads over instant claims 30 and 33 and it is submitted that the nanocrystals, nanofibers and nanofibrils of instant Claims 31, 33 and 34 are simply different sizes and shapes of cellulose fibers.  As such, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device (i.e. nanocrystals or nanofibers or nanofibrils) and a device (i.e. fibers) having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (MPEP §2144.04 Section IV A)

Allowable Subject Matter
Claims 1-2, 4-16, and 30-35 would be allowable upon resolution of the non-statutory double patenting rejection of record.
The closest prior art is Naskar (U.S.20130116383) which teaches lignin/polyester composites but requires the lignin to be crosslinked. As such, using uncrosslinked lignin would compromise the principle of Naskar. With respect to claims 35, Naskar is silent on the size of crosslinked lignin domains. There is no motivation or suggestion in the prior art to motivate one of ordinary skill in the art to practice Naskar with domains of 100 microns or less or an overlapping range of said domain size. Further, while the size of the crosslinked domains may be in the recited range, there is not enough evidence to suggest they necessarily are in the recited domain size range or a range that overlaps said range. Therefore, one of ordinary skill in the art would only arrive at the claimed invention of Claims 35 using Naskar through the benefit of hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher M Rodd/Primary Examiner, Art Unit 1766